  Case: 3:19-cr-00101-WHR Doc #: 42 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 107



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION


UNITED STATES OF AMERICA,                           :    Case No.3:09cr65(4)
                                                                   3:19crl01
     Plaintiff,
                                                         JUDGE WALTER H. RICE
V.



JAMIL BARKER,

     Defendant.



       ORDER GRANTING DEFENDANT FURLOUGH FOR LIMITED PURPOSE



         It is the order of this Court that Defendant be furloughed from the Montgomery County

Jail at 12:30 p.m. on Monday, September 13, 2021, to be picked up by India Tatum, whose phone

number is 313-418-2983. Defendant is to be taken directly to his appointment which is scheduled

for 1:30 p.m. with NP, Adrian Bates at Nova Behavioral Health, 732 Beckman Street, Dayton,

Ohio. After the appointment at Nova Behavioral Health, defendant is to then be immediately

returned to the Montgomery County Jail.

             It is the request of this Court that the personnel at the Montgomery County Jail do all in

their power to facilitate the carrying out of this Order.


 September 8, 2021                                       UJLr^ /-l      Ncvui
                                                        WALTER H. RICE
                                                        UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
U.S. Marshal Office
Montgomery County Jail
